UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1721


AMY SERESA ZIMMERMAN-ELLIOTT,

                Plaintiff - Appellant,

          v.

HALIFAX COUNTY CIRCUIT COURT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:15-cv-00324-AJT-JFA)


Submitted:   April 19, 2016                   Decided:   May 11, 2016


Before KEENAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amy Seresa Zimmerman-Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Amy Seresa Zimmerman-Elliott appeals the district court’s

order dismissing her complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    Zimmerman-Elliott v. Halifax Cty. Cir. Ct., No.

1:15-cv-00324-AJT-JFA       (E.D.     Va.     May   8,   2015).       We     deny

Zimmerman-Elliott’s motion for expungement.                  We dispense with

oral   argument   because      the    facts   and   legal     contentions     are

adequately    presented   in    the    materials    before    this   court    and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2